Earl Warren: Number 69, Paul H. Breithaupt versus Morris Abram. Mr Shermack, you may proceed.
F. Gordon Shermack: May it please the Court. Yesterday, I had commenced to explore the application of the position of this Court in Rochin against California to this particular situation. And as I recall, had indicated that petitioner sees no particular reason for not applying the doctrine in the Rochin case simply because, here, there is no brutality for us. There is no struggle to secure the vital blood in this case to be tested in order to supply the evidence in as much as petitioner was unconscious at the time. That would appear to be the --
William J. Brennan, Jr.: What's involved in taking the blood sample, just to hand prick it?
F. Gordon Shermack: Your Honor, a hypodermic in this case, and usually a -- any where from a few to -- in this particular case according to the testimony in this situation, 20 cc's approximately were extracted. So it does involve a hypodermic. The --
Hugo L. Black: What do you mean by hypodermic?
F. Gordon Shermack: Well, they --
Hugo L. Black: Maybe in that respect that involve -- involving a hypodermic? You mean taken out with a needle?
F. Gordon Shermack: Yes, the -- the extraction from the vein with a needle.
Hugo L. Black: Wouldn't make any difference whether its 1 cc or 20 according to your argument, would it?
F. Gordon Shermack: No, it wouldn't Your Honor. But some of the cases and some of the statements, the decisions indicate that as little as 1 or 2 cc's were taken. In this particular situation, there was 20 but it certainly makes no difference how -- how little or how much.
William J. Brennan, Jr.: So, do you think the -- there is no distinction between the stomach pump to extract the foreign substance which was broken. And that what's involved in taking, however, many cc's were involved?
F. Gordon Shermack: I think not, Your Honor, when the purpose of extracting the man's blood is to determine whether a foreign substance, in this instance, the alcoholic content which they think is there and certainly the -- certainly, the fact that whether it was taken merely by a print -- thin prick or a -- through the use of a syringe.
William J. Brennan, Jr.: Did they take his fingerprints in this instance?
F. Gordon Shermack: They did not, as far as I know.
William J. Brennan, Jr.: If they had --
F. Gordon Shermack: Nothing on the record --
William J. Brennan, Jr.: Would you feel the same thing about the fingerprints?
F. Gordon Shermack: I think the fingerprint cases can be distinguished from this situation for the simple reason that the fingerprints involve identification, almost invariable. And here, we are faced with a situation where they are trying to actually prove the crime. It goes to the heart of the matter, rather than merely identifying him or placing him with the scene. Sometimes, of course, fingerprints aren't even necessary. It's merely a matter of routine. But here, the thing is conceivably -- it could be said to be part of the corpus delicti with the aspect that he was driving the car that he may have been intoxicated, that they must take the blood or feel they must to make the test.
William J. Brennan, Jr.: Was it positive in a drunkometer, where he had to blow his breath into a balloon for the purpose of determining whether or not there was a blood -- an alcoholic content in the blood?
F. Gordon Shermack: Well, a few drunkometer cases, I have in mind particularly the one recited in -- and quoted in my brief, State against Berg from Arizona indicate that -- that is a not such an invasion that would disturb the Court.
William J. Brennan, Jr.: But it arrives that the same man, doesn't it, the alcoholic content of the blood?
F. Gordon Shermack: It does Your Honor, but there are still --
William J. Brennan, Jr.: And the distinction it draw is what?
F. Gordon Shermack: Well, the distinction in this situation would be, I should think that assuming the drunkometer cases involved the question of consent.
William J. Brennan, Jr.: Well, assume they do one of these -- assume that it -- it's without --
F. Gordon Shermack: Let's assume it's with force or --
William J. Brennan, Jr.: Well, I wouldn't say with force, he's told to do it, he protest, but he does find or hold his breath into the balloon.
F. Gordon Shermack: Here, there could be no question of consent. You'd have to be conscious, I should think although, I'm not too well versed under drunkometers or the other test of that type, but I should think that you'd have to be conscious for that to be a -- a valid test. Here, the man is unconscious. There can be no struggle of protest, the question of consent or waiver or anything.
William J. Brennan, Jr.: Well, let -- let's supposed it's possible and I don't know whether it is or not, although, capture of breath of an unconscious man in this balloon using the drunkometer test, would you say the same situation is involved as we have here?
F. Gordon Shermack: I think it would be much more akin to this situation than those cases that have arisen in the state courts in New York and Arizona to I can recall or the accused or the potential accused was conscious.
Harold Burton: What -- what's the reason that -- why -- why do you object to it on -- what legal ground of the -- the constitutional amendment?
F. Gordon Shermack: The taking here Your Honor or in the drunkometer?
Harold Burton: No, no this case.
F. Gordon Shermack: Well, the fact that here is a -- here is a person who may have committed a crime. Persons were killed in the accident in which he was involved. He is brought to the hospital unconscious. An officer who, of course --
Harold Burton: Is it self incrimination, is there a ground?
F. Gordon Shermack: I think it's more than self incrimination, Your Honor. Because in the first instance, you have the taking or you would be supplying involuntarily, then you have, after the test and the test meets -- reveals what the State hopes it will reveal. Why, then it is used over objection at the trial. So, it's -- it's more than a -- merely a self-incrimination or it's more than merely -- merely a search and seizure. Because as I indicated, when -- in answer to Mr. Justice Brennan's question, I think this thing goes to the heart of the matter, they're conceivably could be no conviction, no showing of involuntary manslaughter where the Court says, driving while intoxicated is an -- or the Supreme Court of New Mexico has said, driving while intoxicated is an element to be considered in manslaughter prosecutions and therefore they are -- they're approving that element.
Harold Burton: Well, is it -- why -- why can't be -- is it because the Constitution of the United States (Inaudible), isn't it?
F. Gordon Shermack: The Constitution of the United States assures a fair trial. He is -- should be immune.
Harold Burton: (Voice Overlap) in due process instead of self-incrimination.
F. Gordon Shermack: It is due process, Your Honor. And it is a denial of due process in my opinion if elements involving self incrimination, involving search and seizure enter into the thing, whether you can say it's a pure unlawful search and seizure or a pure violation of the privilege against self incrimination. I mean, they were getting in the real evidence and -- and testimonial evidence and so forth.
William J. Brennan, Jr.: That you're really saying it's a denial of due process, is it?
F. Gordon Shermack: I am Your Honor, under the Fourteenth Amendment.
Felix Frankfurter: How else could we be here? How else could you be here?
F. Gordon Shermack: That is correct Your Honor, if it were not a denial of due process under the Fourteenth, they couldn't be here and I assume the Court would've denied certiorari. I didn't think that was a possibility.
William J. Brennan, Jr.: Well, it may be incriminating evidence, but it can't possibly be the evidence, we'll then take some privilege against self-incrimination, can it? Is it that usually limited to testimony then?
F. Gordon Shermack: Well, that's the distinction that many of the state courts have made in such situations. And of course Dean Wigmore favors that, but on the other hand, we are now getting back to one of the features of the Rochin case which I had intended to touch on. Now is a good time, since Your Honor has brought it up. The fact that, here, you have evidence that is obtained in the way it is that you can say -- you can't say, of course, that this is compelled testimony on that part of the accused because it's not. He doesn't -- he doesn't testify at the trial but he supplies the evidence or he supplies the basis of that evidence, certainly involuntary because he's unconscious and the scientific test were performed. And I see little difference between taking that from him when he is absolutely unable to protest and then drawing the scientific conclusions in making the testimony and -- and forcing a confession.
William J. Brennan, Jr.: Well, in many case where identity is the crucial issue where crimes picture the -- you force one to supply his fingerprints and they supply the convincing evidence and identification.
F. Gordon Shermack: It's more --
William J. Brennan, Jr.: Is that the same thing?
F. Gordon Shermack: I don't believe so, Your Honor. It's -- it's more than identity. It's part of the fact, I mean, in the case of the fingerprints, I assume that you would have a crime and you'd have a corpus delicti, you would have the fingerprints to connect the man with the scene of the crime. And there's -- there's no question here but that the man was at the scene of the crime that the accident occurred and the state endeavors to show that in the accident in which he was involved, he was driving while intoxicated.
Speaker: Supposing this man had been conscious and the police officer would say we want to take a blood test and he said I don't want to, he don't want it, I won't allow you to do it, obviously I'm not under -- resist -- resist you and -- would that make any difference? They take --
F. Gordon Shermack: I'd say not --
Speaker: (Voice Overlap) -- protest without a physical scratch, that's what I'm trying to get at.
F. Gordon Shermack: Well, they certainly take it over a protest, now whether --(Voice Overlap)
Speaker: If you rely on the fact that this man's unconscious, is that what makes you --
F. Gordon Shermack: I think that makes it even more apprehensible. I do think, Your Honor, that perhaps there shouldn't be a matter of degree of such situations, I mean if he's perfectly conscious, he knows what he's doing, sits passively by and says nothing.
Speaker: No, I'm not saying any attempt --
F. Gordon Shermack: And nobody says anything -- though I -- I realize why conceivably, he shouldn't be heard to complain later. Although, there could be an argument there, they should have been advised.
Speaker: What I'm trying --
F. Gordon Shermack: But if he does protest without a struggle, then we're -- we're certainly getting into the field where his rights are being invaded. If he can't protest, then I would say --
Speaker: Do you think you've got an easier case because --
F. Gordon Shermack: Because of the unconscious condition.
Speaker: Is that -- is that your point?
F. Gordon Shermack: Well, as I indicated a moment ago, I -- question whether there should be a matter of degree where there is any taking without consent but possibly if there'd been a struggle and he's been pinned down or --or strapped to the table or something and the blood extracted, why you -- you can say that was more reprehensible. But on the other hand, if there can be no struggle -- if there can be consent, if there can be no way where -- because of his condition, because of the fact that he was injured in the accident and unconscious for hours or days. I -- it seems to me that on that particular situation, which is what we are -- been trying to do it here. I -- it is a denial of due process to use such evidence in the conviction. The state cases are not too many which have dealt with this particular question. The Iowa case of State against Weltha was almost identical on the facts in that particular case. The decision doesn't indicate the exact ground for the Iowa Supreme Court's holding that the evidence was inadmissible and reversing this conviction that indicates that the Court has read a number of annotations in ALR and -- and lawyer's tradition on to the Supreme Court -- Courts and that's a 1940 cases, as I recall, and that because of this Court's decision in United States against Lefkowitz which was a federal case, which involved in unlawful search and seizure and in which the Court found violation of both Fourth and Fifth Amendments that as far as the Iowa Court is concerned, that settles. They merely say that this evidence should have been admitted that -- if anybody wonders why we think so they can read the Lefkowitz case and the annotations. So, it -- although it stands for the proposition against Iowa at least in 1940, such a conviction would be reversed. If it's not of any great aid in spelling out why, in fact, the Iowa Court without citing the case had the exclusionary rule announced in the State against (Inaudible) some years prior thereto that any evidence that pertain through violations of the constitutional rights should be excluded. But the court doesn't cite that in this Weltha and the Automobile case involving the blood test.
Speaker: Do you know how many States who got this blood test statutes?
F. Gordon Shermack: No Your Honor, I do not. That's -- not very many, so far as I know but I am going into that.
Harold Burton: Is the form that most of them, the components here?
F. Gordon Shermack: I believe those and I think there are very few who actually have it but those who have it would put it on the theory that if you're driving on the highway, you implied that the consent to a blood -- to a blood test in such a situation, but I don't know how many have it. I know it was considered in New Mexico several legislatures ago and nothing came of it.
Speaker: Instantly, I gather that the -- was -- did the doctor make this instruction?
F. Gordon Shermack: Yes, the attending physician at the hospital in the (Inaudible) made the extraction.
Speaker: And there's no suggestion that the technique he employed was different from what or would have been at the accused, the conscious and consented.
F. Gordon Shermack: No, the -- a certain -- oh there was a certain exploration of the actual testing method employed to test the blood, but as to the taking, I don't recall a testimony shows there is any. In the physician-patient privilege which generally comes up in these cases may have been mentioned but it certainly wasn't pressed. Another State decision which involves, not a blood test but several other test which were compelled, the walking of the line, the urinalysis for intoxification or -- or at least for alcoholic content was stating (Inaudible) from Texas. And there, on the grounds of self incrimination under the Texas State Constitution, the Court of Criminal Appeals reversed the conviction holding that it was a violation in the State Constitution without getting into a federal question of law. One other state court decision which might be mentioned particularly or the consent involved is that cited in the brief for the respondents which is -- States against Cram from Oregon. And in that particular case, we had identical facts for the present case, the conviction was upheld on the grounds that it did not violate the self incrimination provision of the state statute but the court very carefully and stoutly avoided, in fact, pointed out that they were not ruling since the question wasn't raised and whether or not this was a violation of the search and seizure provision. And in the dissent by the Chief Justice of the Oregon Supreme Court, he indicates following and using, employing much of the language in Palko that he feels this is a violation of due process that the Court should have gone into whether or not this was an unlawful search and seizure, whether it was raised or not. And the language of that case, the feeling in that case where the facts, the manner of the taking was -- was identical with that here present. The language in the dissent and occasionally, the -- the sense of one generation become the opinions of the next. The language of that dissent was very similar to in thought and in feeling to that of the majority of this Court in the Rochin case. To summarize the major point course is, that the taking and the use of the evidence obtained from the taking offends the civilized methods of decency in fair concepts of decency in fairness, and there's a violation of due process and conviction so obtain should not stay. It must be and should be like into the course of confession situations. It must be distinguished from the mere fingerprint decisions of the cases that hold it. You can compel a defendant to stand in Court or speak or even walk for the simple reason that this is more question of mere identity you're placing in the scene of the crime.
Harold Burton: What -- what about the distinction between the testimony and the bringing in of some Article of (Inaudible) or something like that that identifies a man which is (Inaudible) that have been -- is there, is --
F. Gordon Shermack: Well, the whole case as I recall --
Harold Burton: (Voice Overlap) perhaps you can't call a man to -- to testify in denial of due process, of course, denial of due process to importune him or to a course it to confess that is -- is there a line between testimony from the man himself that non-testimonial of evidence that comes in like his hat or his shoes or his fingerprint, his blood?Some say it is a distinction that has been made --
F. Gordon Shermack: Some says this distinction has been made, Your Honor, of course the -- the old case indicates apparently that he can be made to trial and quote, but there again, there's -- he may be compelled to perform an act which like linked him with the crime. There again, the distinction would appear to be that here, what's done --
William J. Brennan, Jr.: Or you could search for the weapon in which the crime is committed -- proper search for it?
F. Gordon Shermack: But that would not convey the person.
William J. Brennan, Jr.: The person itself?
Earl Warren: Mr. Attorney General.
Richard H. Robinson: With the Court's permission, I intend to attempt to convince this honorable body that in case at bar is not similar and should be distinguished from the Rochin case which the petitioner has more or less hung his head on and with the further permission of the Court, Assistant Attorney General Kegel will discuss the applicability or the lack of applicability of the Fourth and Fifth Amendments which has been mentioned briefly by petitioner's counsel. I intend to use less than half of the time then give Mr. Kegel the balance. In the Rochin case, the opinion was written by the Honorable Justice Frankfurter and one of the questions he asked in there was that had to be determined was whether or not the actions in the Rochin case and to refresh the Court's memory briefly, there, the officers had forced themselves into the home of the defendant, forced their way into his bedroom, saw these capsules of dope laying on the table, that's what they were. The defendant quickly swallowed them then attempted right there to force the capsules from his mouth and enable to do so, they handcuffed him, dragged him down to a hospital, forced the medicine to his stomach and caused him to regurgitate, we covered that evidence which was used against him. And one of the questions Justice Frankfurter asked was whether or not such actions offend the counts of decency and fairness which he expressed the notions of justice of English speaking people, even toward those charges of the most heinous offenses. Justice Frankfurter stated that these actions in the Rochin case certainly shocked the conscience of the Court. In distinguishing the case at bar, I should like to emphasize the fact that in the Rochin case, they started out by an illegal breaking and entering of the defendant's home without any type of processed warrant, whatsoever. This does not exist in the Breithaupt case. The case is barred, there was any struggle enforcing -- for the body, dragging him against the body and assault against the body and attempted to open his mouth. That does not exist in the case at bar. There was an illegal arrest made. They're not able to obtain the capsules, not even be ensured they work though -- having no actual reason to make an arrest, they arrested the defendant in the Rochin case. In this case, the arrest was completely legal. There was an accident, crest of a hill on the wrong side of the road, as far as the defendant was concerned, three limit women lay dead upon the highway. There was an almost empty bottle of whiskey with the defendant on the car and he smelled of alcohol. There was an illegal arrest in the case at bar. There was no brutality shown in the case at bar as was discussed by the Honorable Justice Frankfurter in the Rochin case. In fact, he was taken to the hospital and attempt to save his life and was kept there several days, and as I recall, weeks, at the county expense in attempt to save his life. It would have been impossible or had -- had any affect any way to wait until he could gain consciousness to give his consent if it were necessary. The fact show and the Court's aware of the fact that the officer suggested a blood test and the doctor agreed to draw blood by merely the small prick of a needle.
William J. Brennan, Jr.: Does your state use the drunkometer?
Richard H. Robinson: Not to my knowledge, sir. We used several different types of tests but the alcohol -- the blood test is the most common. And that's one that was used in this.
William J. Brennan, Jr.: Well, of course, actually, that's what the drunkometer test is except it arrives at it by -- the test as I understand it, the breath.
Richard H. Robinson: I'm sorry sir. I didn't --
William J. Brennan, Jr.: I said that's what I understand that drunkometer test is actually it arrives at the alcoholic content of the blood through analysis of the breath.
Richard H. Robinson: Through analysis of the breath rather than the blood, Yes, sir.
William J. Brennan, Jr.: Arrives with the same result that you'd be using with blood.
Richard H. Robinson: That's right. They have the same result as I understand it, Your Honor, and frankly, I can't seen any difference in the drunkometer whether we had taken the breath of the defendant which I believe is possible although I'm not sure if he was conscious or whether we took blood from his veins. In the Rochin case, as you recall, Justice Douglas and Black dissented on the ground to the Fourth and Fifth Amendment be binding upon the state. However, Douglas -- Justice Douglas stated that he did not agree, that the exclusionary rule adopted by large majority of the states violates the decency of civilized conduct. The rules formulated by responsible Courts with judges as sensitive -- as we are to proper standards for all administration and of the quote. And as the Court has been informed, the State of New Mexico has adopted -- does not exclude the illegally obtained evidence or testimony. It may be used regardless of the procedure which was employed in requiring the evidence.
Earl Warren: Attorney General Robinson, in distinguishing these two cases, suppose instead of taking a blood test, they -- here they had -- they had taken the stomach test while he unconscious -- unconscious as they did in the Rochin case, would you still distinguish the cases on the grounds of the -- of the difference between the -- the two things that were done?
Richard H. Robinson: Yes, sir, conscientiously I could, in my own mind, distinguish the cases because the lack of brutality, the lack of the illegal arrest and it was in the Rochin case the stomach or pump test was preceded by any illegal arrest. It was -- the illegal arrest was preceded by an illegal force in entering without a warrant and if the Rochin case, and it is the law of the land at this time, and if it is to remain the law of the land, I should certainly say that the actions in the Rochin case would shock the conscience of the Court, where, even in your hypothetical case in the case at bar, the illegal arrest is lacking, the illegal force in entering to the home is lacking and I think the cases could be distinguished, Yes, sir.
Earl Warren: Would you -- would you distinguish that the two on the grounds that there was no physical opposition to taking it as it was in the Rochin case, do you think that makes any difference?
Richard H. Robinson: I think that makes some difference, Yes, sir. I think that in deciding where the line is, where the cases start to shock the Court and where they don't, you have to consider all these elements. Now, under the Wolf case, it would -- the Wolf case, as you recall, stated in the Weeks case, did -- did not apply to the state courts and they could have meet this evidence as their rules of evidence so provided.
Earl Warren: Then, if it was a weak person physically who -- who couldn't object, let us say a woman or -- or a child, you would think that we wouldn't have another Rochin case because they had physically resisted the -- the efforts of the officers to do that, would you -- would you go that far?
Richard H. Robinson: Let me answer that, if I may, sir, this way, I still don't think that that type of action would be so shocking as the Rochin case. And in the Rochin, as I say in -- in the further developing and studying of the Rochin case, the (Inaudible) case that you have to decide, possibly, at the trial, the attorney on the case arbitrarily whether or not this is going far enough to shock the conscience of the Court, but in answering your question, let's say that New Mexico had had a compulsory law requiring blood test for drunken driving cases. It has been mentioned on the legislature some years passed, and in my understanding, it's going to be brought up again this January in the legislature. But if such an Act would shock the conscience of the Court, such a law should also shock the conscience of the Court and I don't think those laws have been held to shock the conscience of the Court. But we had a law requiring a drunken driving -- the suspect to submit the blood test, we could do it even by force and I don't believe that would shock the conscience of the Court under the Rochin case.
Earl Warren: But do you think in the Rochin case, if the man had just said, I object to -- to your doing this and then had not resisted the officers forcibly and -- and they had pumped his stomach as they did, do you feel that would immaterially have changed the posture of the case so far as the decisions was concerned?
Richard H. Robinson: Yes, sir. It would change the degree of -- as I say, the shock upon the Court. Somewhere in that field, you got to draw a line in where they start to shock the Court. And I think it would put it certainly over on that side of that dividing line, if I may express it that way.
Earl Warren: It will take the law -- the law itself would resist for a man who is totally unconscious.
Richard H. Robinson: No, sir. At least, I could find -- I could just find no authority saying it does.
Felix Frankfurter: If one doesn't determine a problem of this sort by absolving it due by creating new process and the shorthand two words for denial of the First Amendment which is toward an attempt, and therefore, one cannot say the self incrimination with this unlawful search and seizure, one must go to (Inaudible) on each particular situation, is there any escape from that?
Richard H. Robinson: No, sir. I -- my own personal feeling is, that I and Justice Clark so stated in the Irvine case, I believe it was, that if the Wolf case is to be the law of the land as it had been for years and it should be the law all the way and that the states should provide protection for violations of the self incrimination --
Felix Frankfurter: So that means because there may be situation that violates due process and do not infringe or impinge upon a lawful search and seizure. The Wolf case dealt with the particular phase, had it, whether the Week's (Inaudible) is incorporated in the process.
Richard H. Robinson: That's right, Yes, sir.
Felix Frankfurter: Never mind now. I don't think (Inaudible) that's all that case concerns. So that -- but -- unlawful search and seizure aren't the only things even in their ugliest forms that they divide it with due process.
Richard H. Robinson: That's right, sir.
Felix Frankfurter: And unless you can take it under one of the nine amendments, what can you do except go to the substance and see what are the kinds of things that outdated that sense of justice which then contain the due process?
Richard H. Robinson: Well that -- that's what the Court has done, as I understand it, in the Rochin case. So that's why --
Felix Frankfurter: It's done on all of the cases. It was done in Palko, it was done in (Inaudible) due process clause was conceived to be not restricted to procedural informants.
Richard H. Robinson: That's right sir.
Felix Frankfurter: There's nothing new, this is a consistent cause of decision of this Court, by decision by me with the Court as adjudicated (Inaudible) against.
Richard H. Robinson: That's right, under the Fourteenth Amendment. And that's my purposes to try to distinguish the Rochin case from this case and -- and convinced the Court, if I can, that the due process clause has not been violated.
William O. Douglas: Herein to the -- to proceed the justice that you mean to -- went to suggest it in there and that a struggle between the police and the doctor in his bed? What the doctor would anounce still without the Rochin --
Richard H. Robinson: I -- I didn't understand the Chief Justice's question to involve a struggle.
William O. Douglas: Well, suppose they're hitting a struggle.
Richard H. Robinson: There was a verbal protest, I believe, in his hypothetical case, but no -- no struggle. And to answer your question, as I say, it would be -- it would -- I -- in the case of a struggle, it would increase the degree of work to the -- to the point that might shock the conscience of the Court, I agree to that. But the Rochin case, in addition to a struggle was surely illegal breaking and entering to the home, the illegal arrest, and the brutality shown all the way through it where you don't have it in this case and you'd only have a -- a lesser degree of it in your hypothetical case. You'd have the lesser degree of brutality in the temporary struggle or however long it might last in forcing the stomach pump.But you still wouldn't go as far as the fact showed in the Rochin case. And of course, it's entirely up to the Court to decide where the field starts in this due process cases in this type of arrest where it starts to shock the Court and where it doesn't. And in your case, you would certainly be closer to the Rochin case but you still wouldn't involve the illegal arrest and the illegal search as the illegal force entry to the -- to the home.
Felix Frankfurter: But there is such a thing as shocking conduct in life?
Richard H. Robinson: Yes, sir.
Felix Frankfurter: And conduct that didn't shock.
Richard H. Robinson: That's right.
Felix Frankfurter: So everybody may not agree what conduct is or isn't shocking.There are such things as shocking conduct and non-shocking conduct.
Richard H. Robinson: Yes, sir, I know.
Felix Frankfurter: (Inaudible) it should be 3754 from that fact, the kind that I cannot understand.
Richard H. Robinson: Well, the -- I might recall to the Court that the Supreme Court of the State of New Mexico, the five justices thereon considered this case, the facts in the case at bar after the Rochin case. And they apparently didn't feel that this action was a vision to shock the conscience of that particular Court. In --
William O. Douglas: As I recall the conduct to the Rochin case that was shocking conscience that is subjected to the lower court.
Richard H. Robinson: If it -- no, it certainly didn't sir, all the way up to the California Courts, it didn't.
William O. Douglas: But what you have -- had is that you have to have this conduct to especially shock the majority (Inaudible) of this Court.
Richard H. Robinson: That's right, Yes, sir.
Felix Frankfurter: And that's true. They carry the legislation unconstitutional.
Richard H. Robinson: That's right.
Felix Frankfurter: -- because that they have enough, sometimes only one as to -- to -- by what your Court include meaning five that is unconstitutional, the Board say (Inaudible) --
Richard H. Robinson: Yes, sir.
Felix Frankfurter: -- so what is there so abnormal about this was to the opinion on the Court.
William O. Douglas: I was just trying to narrow the issues that you seemed to be talking about shocking the Court. I think it would be more accurate to say shocking the majority of the Court this way.
Richard H. Robinson: Yes, Your Honor. When I said the Court, I meant the majority of this particular issue.
Felix Frankfurter: That's why the Court is a majority.
William O. Douglas: Of this particular Court because --
Richard H. Robinson: Yes, sir.
William O. Douglas: -- the lower courts haven't -- haven't been so easily shocked to this majority of this Court in turn --
Richard H. Robinson: Yes.
William O. Douglas: That is correct.
Richard H. Robinson: Well, I frankly mentioned the New Mexico case and actually hoping they would have some influence on the Court, the fact there are five members and some of them fairly sensed the -- yes it was unanimous opinion.
Felix Frankfurter: Are there five members of this Court, you find it shocking, you already indicated with -- appropriate (Inaudible) Attorney General that you would regard having the lawful act.
Richard H. Robinson: Yes, sir.
Felix Frankfurter: But according -- what if -- what the majority does.
Richard H. Robinson: That's right.
Felix Frankfurter: What the Court does.
Richard H. Robinson: That's the Rochin case.
Felix Frankfurter: And what the Court consider on that point of view and that's when hypothetical (Inaudible)
Richard H. Robinson: Well, that's why in the Rochin case, as I recall, it was a five-to-four decision written by yourself, Your Honor, and that's why I --
Felix Frankfurter: So, that's why an important decision of this Court had been five-to-four.
Richard H. Robinson: They certainly have sir.
Felix Frankfurter: But if we're going to go in and wait for any as some new test by which we decide that the four have more sense of breaking wisdom then we might as well give up the whole show of judicial conduct.
Richard H. Robinson: You're right, sir. Now, in the Haeussler case, Haeussler versus California, 260 P.2d, page 8, was a case directly in point with the Breithaupt case, the case at bar where blood was taken from an unconscious woman. And the Court discussed the Rochin case which stated that they did not feel that the facts in the Haeussler case were sufficient to be shocking to the Court. Of course, I refer to the Supreme Court of California and not to this Court. They went on the State but this was a taking of real evidence rather than testimonial compulsion. This People versus Cahan, 282 P.2d 905, State of California changed the rule of evidence in California. It did not overrule the Haeussler case but it changed the rule of evidence and stated that illegally obtained testimony would no longer be admissible in the State of California because the Court well know is that -- is the minority rule throughout the United States and as far as the states are concerned. The -- a District Court case in the Third Appellate District of California, People versus Paul J. Duroncelay, D-U-R-O-N-C-E-L-A-Y, only decided last month and only have advanced sheets on it, discussed the Cahan case and stated because I have already that it merely changed the rule of evidence in California. And in this case, it was also the taking of blood in a DWI case and driving under the influence case and there were some evidence although it was indefinite that it was --
William O. Douglas: In the Cahan case, that's the California case where they adopted -- reversed the three opinions of --
Richard H. Robinson: Yes, sir.
William O. Douglas: -- they've adopted the rule of the Weeks case.
Richard H. Robinson: Yes, sir. That's right, sir. That's 282 P.2d 905 --
William O. Douglas: Was that a --
Richard H. Robinson: -- decided in April of 1957.
William O. Douglas: Was that a blood taking case, or wasn't that --
Richard H. Robinson: No, sir. That was an illegal entry in the home to get evidence on a bookmaking case, Your Honor. However, in this last case, I've just discussed in the Third Appellate District of California, it was a blood taking case and there were some evidence that was taken under protest. At least, he withdrew his arm and they forced his arm back and took it. And they held that even though the Cahan case now is a law that this was an illegal taking and that the -- and the conviction was upheld.
Hugo L. Black: You cite that last case in your brief?
Richard H. Robinson: No, sir, I didn't. It was one that just was mailed to me recently. It's a District Court case, a Third Appellate District of California and it's only have the advanced sheets on it, sir and just decided last month.
Hugo L. Black: (Voice Overlap)
Richard H. Robinson: It's a -- the People of State of California versus Paul J. Duroncelay, D-U-R-O-N-C-E-L-A-Y.
Speaker: Could you spell that again please.
Richard H. Robinson: D-U-R-O-N-C-E-L-A-Y, Criminal Action Number 2672 in the Third Appellate District.
Hugo L. Black: What are the circumstances, which in your judgment, would make the taking of sampling from the stomach was more shocking to judges than the taking of blood from the body?
Richard H. Robinson: Well, just the act itself, if done by force is more shocking to me, Your Honor. As Justice Brennan --
Hugo L. Black: You are saying then if this man has been awake, they'd take -- well, what then, in your judgment, let's assume that he had been awake and they'd taken it --his blood instead of taking something from his stomach. What are the circumstances then which in your judgment would make one more shocking than the other?
Richard H. Robinson: Well, --
Hugo L. Black: Or should make it more shocking than the other?
Richard H. Robinson: The physical act necessary in taking blood as compared with the act necessary of forcing a pump down a man's throat just in itself, the latter is more shocking to me.
Hugo L. Black: It's a little more unpleasant.
Richard H. Robinson: That's right. It's more unpleasant, it takes more force.
Hugo L. Black: Although some -- something (Inaudible) pretty unpleasant as the needle, it certainly is.
Richard H. Robinson: I know sir. I've seen evidence of that sir. But just the act itself, Justice Black, to me is -- is --it's at least more unpleasant as you say and more shocking.
Hugo L. Black: More unpleasant to think about.
Richard H. Robinson: That's right, Yes, sir. And --
Hugo L. Black: (Inaudible)
Richard H. Robinson: It goes again into that degree of how far you must shock the conscience of the majority of this Court before due process is violated.
William J. Brennan, Jr.: But for the individual, isn't it a far more unpleasant experience to have the stomach pumped down ones throat --
Richard H. Robinson: Certainly, as for me --
William J. Brennan, Jr.: -- that it is to have some blood drawn by a hypodermic needle?
Richard H. Robinson: It certainly is for me sir. As you indicated there's a --
Hugo L. Black: Is it for everybody? Are there some people -- are there some people who faint when they take the blood and who can swallow the pump with ease?
Richard H. Robinson: Well, I will admit I have seen the former happened but I've never seen anybody swallow a pump with ease sir. But it goes into that degree against --
Hugo L. Black: Do you -- do you think it is inconceivable as a person could take the pump with ease?I have read some myself (Voice Overlap).
Richard H. Robinson: My brief experience with the stomach pump, I would feel that way, Yes, sir.
Speaker: How do you measure the shock, do you take the consensus of people's feelings or is it how you feel it?
Richard H. Robinson: I don't' know sir and that's --
Speaker: Well, the shock sufficiently or the shock (Inaudible) protection of the Constitution?
Richard H. Robinson: That's -- I think that's a problem with the Court as Justice Frankfurter has indicated, five of you are going to have to agree one way or the other, so whether you're shocked sufficiently to feel that the due process well had been violated.
William J. Brennan, Jr.: Maybe -- maybe five of us fainted at the sight of blood, wouldn't that make a difference?
Richard H. Robinson: That would have a great deal of effect on your decision. I'm sure of it -- I'm sure of that justice.
Speaker: Should you count whether or not blood is more provoking test than the stomach pump or should go by what a lot of people think about it.
Richard H. Robinson: I think you only have to search your own conscience, Your Honor, and see if you feel the degree of shock is sufficient that the due process clause had been violated. That's the only answer that I could honestly give. And I'm trying to convince the Court, at least five of you, that the facts in the Breithaupt case aren't sufficient to shock the conscience of the Court and that's why I'm bringing up this lower court cases to show that even after the Rochin case, the lower courts have not been so shocked. Even though they -- some of them discussed and agree with the Rochin case, even if the --
Hugo L. Black: Maybe there might be a difference as in the way it is -- the operation on the stomach pump effects on the man and the force that they applied to put it -- make him take it and whether it makes him sick afterwards, would that have anything to do with it?
Richard H. Robinson: I think it would, Yes, sir. It would have -- it would have something to say in how far to the right of this middle line I have arbitrarily drawn where the shocking cases started. It would have again to do with the degree of shock in -- in my opinion. How much force was used?
Hugo L. Black: Well, is there any ways for the state courts to have -- have a stand with it which is safe for them to follow in connection with deciding how much it might shock the majority of this Court?
Richard H. Robinson: I don't see how they could set up arbitary standards, No, sir. That's the reason we're here.
Hugo L. Black: That's to be governed by the circumstances.
Richard H. Robinson: That's the reason we're here now sir.
Hugo L. Black: It has to be governed by the circumstances.
Richard H. Robinson: That's right, sir.
Hugo L. Black: And how it appeals finally to this Court.
Richard H. Robinson: That's right, sir. And that's why we're here today because it's impossible to setup standards to go by and that's why I'm here trying to convince the Court that this isn't shocking in my opinion and the lower court's opinion.
Felix Frankfurter: Mr. Attorney General, I don't want to leave you in any doubt that I assume would welcome greatly, if you could give me a rule of thumb by which a question that I think I asked you separately, the determination that was (Inaudible)
Richard H. Robinson: I wish I could sir.
Hugo L. Black: Are there many principles of law in which it's impossible for state courts throughout the land to know whether that law is being violated or obeyed until after the particular facts are brought to this Court to see whether majority of them are shocked?
Richard H. Robinson: I don't know of any, No, sir.
Felix Frankfurter: How about negligence? How about when there's murder at the first degree or manslaughter, would be illegal to lay down (Inaudible) determinations?
Richard H. Robinson: No, sir.
Felix Frankfurter: If we did, we wouldn't have so many negligence cases brought here.
Richard H. Robinson: I realize that's been -- that's -- that's why I'm here realizing the --
Felix Frankfurter: Well, because the negligence cases are brought here?
Richard H. Robinson: No, realizing that the Rochin case of the law of the land and trying to convince this Honorable Court that the Breithaupt case, in fact, should not shock the conscience of this Court.
Speaker: Could I ask you a question?
Richard H. Robinson: Yes, sir.
Speaker: Is there any doubt that as to the -- as to the scientific accuracy of this blood test? I mean --
Richard H. Robinson: They are almost wholly accepted into evidence, Your Honor, this -- this type of test.
Speaker: They're not like the lie detector.
Richard H. Robinson: No, sir.
Speaker: Your opposition --
Richard H. Robinson: No, sir. They are -- they are accepted in the --
Speaker: And in any matter, they are accepted --
Richard H. Robinson: Medically, in -- in every case that I ran into, I run into old cases where a properly taken blood test was not admitted as far as its action is concerned. To conclude, I'd like to discuss briefly, I mentioned Mr. Clark's opinion in the Irvine case, but the Irvine versus California, 347 United States 128, decided February the 8th, 1954. In that case, an officer had the key made to the defendant's home without the defendant's knowledge, used it to enter his home and placed the microphone, used it again to change the microphone into the privacy of the man's bedroom, then after being unsatisfied there, he moved -- went into the house again and moved it under the closet. And as I recall, some evidence was taken during one of the illegal breaking and that the testimony from the records were used in convicting him of bookmaking. And one of the points discussed by the Court -- or the -- this Court was the Fourteenth Amendment. And in its decision, the decision was written by Justice Jackson. He accorded the Wolf case and repeated that it was still the law that states are not prohibited from admitting illegally obtained evidence. And in discussing the Rochin case, stated that in the Rochin case, there was coercion, brutality and so forth. And it did not exist in the Irvine case. And as I say in that case, Justice Clark wrote a concurring opinion, but he stated there he believed the Weeks case should apply to the states but since the Court in the Wolf case held that it didn't, then the Court should honor what they deemed to be the law. I want to mention that case ever since it was decided after the Rochin case and a majority of the Court held that such facts do not -- did not shock the conscience of the Court. And in my humble opinion sir, I think the Irvine case is much more shocking. You have these degrees of being shocked again then the case at bar.
Speaker: What are some of the other fields on your state where blood test are required to people who get married in your state?
Richard H. Robinson: No, sir. We have no requirement on -- to my knowledge, we have none, not even on prenatal, most of them do it voluntary standard, the doctor requires it. As to my knowledge, we have no statutes requiring --
Speaker: I mean, another states, of course, a person going into the army, the fact that he had the blood test and --
Richard H. Robinson: And we have mandatory vaccination statutes and things like that, but to my knowledge, I don't know of any blood test that is mandatory.
Felix Frankfurter: So, it's good that he has followed the verdict because those test satisfied whatever the constitutional requirements has been satisfied (Inaudible)
Richard H. Robinson: That's right, Your Honor.
Felix Frankfurter: Because it follows in that state you are to consume.
Richard H. Robinson: Not necessarily, it doesn't follow. I've read that.
Felix Frankfurter: I'm not saying that the argument isn't relevant but it doesn't follow. It said in -- in the conflict of the criminal prosecution that there are (Inaudible) at ease or people make the suggestion at lease to which they may not consume litigation after all appellate in ever -- the civil litigation have a discovery brought against us, brought against them because -- in a criminal case.
Richard H. Robinson: That's right.
Hugo L. Black: I suppose one difference between the illustration that Justice Harlan's suggested in this should be, that here, not because of any federal constitutional position that wholly a part from it and separately distinct in forgetting one object of this was to convict the man of a crime and the illustration he gives except the one to protect the person and they have a female from a possible contamination in the case of marriage.
Richard H. Robinson: Well, I agree -- I agree that it's for a different purpose. But in this case, the same evidence though could have been used, had it been a negative test to prove his innocence and in such a statute, I understand such legislation will be hearing this, this time in New Mexico. The evidence will be used either way to prove his innocence as well as his guilt and it could have been possible in the Breithaupt case, had been shown.
Hugo L. Black: Unquestionably, the state might take a man in the point of a gun and make him testify and say that they -- they become convinced he's innocent and they say he stands up under that most to be appreciated, but that probably wouldn't justify to being done.
Richard H. Robinson: No, I agree it wouldn't.
Stanley Reed: Well, in your state, is they're still not open for the question whether whatever may be the percentage of alcohol concentration found in the blood, the question whether that percentage establishes intoxication is followed?
Richard H. Robinson: It's left up to the expert testifying in each individual case, Your Honor.
Stanley Reed: Well as I -- as I understand it, experts that my -- my memory serves me is in a 0.15 at which --
Richard H. Robinson: That is the general -- the general opinion at the 0.15 up, they are under the influence of the alcohol.
Stanley Reed: Well isn't it more than that they are actually -- that one who has a concentration of 0.15 alcohol in the blood is in fact intoxicated. Isn't -- isn't there an area of disagreement among experts about that?
Richard H. Robinson: Yes, sir, there is, although it's generally accepted.
Stanley Reed: Well, now, in this case, what was the fact, was the --
Richard H. Robinson: 0.17.
Stanley Reed: One seven?
Richard H. Robinson: Yes, sir.
Stanley Reed: And was there any testimony --
Richard H. Robinson: There was no testimony on the other side that he could have had 0.17 and still not been intoxicated.
Stanley Reed: In other words, the only expert testimony against him was that 0.17 concentration established his intoxication.
Richard H. Robinson: That's right sir.
Earl Warren: Mr. Attorney General, may I ask this one for more -- Yes sir.
Earl Warren: -- more question. I'm -- I'm trying to think through what other kind of cases this might also apply to if your position was -- was sustained, suppose that there was a criminal case involving the paternity of a child, and the police went out and arrested the man and -- and personally took his -- but we won't -- won't say after he had a fight like in Rochin, but -- but they compelled him to let a doctor take his blood in order to test it and determine that that was the same type of blood as the child. Do you think that would be sustained?
Richard H. Robinson: That is awfully close to the Rochin case, in my opinion. In your -- assuming the -- the same illegal arrest and entrance so forth was made. I think it's always been --
Earl Warren: Well, let's -- let's leave out -- let's leave out the illegal entry and arrest. They -- they -- let's say they -- they arrest him and saw him on the street and just took him in -- took him up to the -- the jail and had the jail doctor against his protest to take his blood in order to determine if that was a type of blood of the child involved so they could use it against him on the -- on the trial.
Richard H. Robinson: I think that could be sustained, Yes, sir, under the grounds that they are taking real or you might call it physical evidence rather than testimony of compulsion. I understand, I am not sure of this, I didn't check that point where they understand there are some states having statutes requiring blood test in paternity cases. And certainly, such a statute would be upheld, and I think such action could be sustained even under the doctor of the Rochin case.
Speaker: Thank you.
William J. Brennan, Jr.: But Mr. (Inaudible), I -- my understanding of blood test in paternity cases was that if there is not identity of type between the child and the putative father, that establishes or -- or nearly to establish unless medically that the father -- the putative father could not have been the father of the child and that the other is not true that the fact that there is identity or similarity of types doesn't establish that the putative father is the father nor can that evidence be used against him, isn't that so in your state?
Richard H. Robinson: I'm not -- we have not statutes on it and I'm not sure what the Supreme Court's rule on this.
Earl Warren: These concepts are all growing two years ago and they renew anything about the blood types that -- maybe hear it from now or if we sustain this, the doctors might agree that on -- on some -- by what similarity of blood type means that we might arrive at a different -- different position than we are today.
Richard H. Robinson: That certainly happened in some field already.
Earl Warren: Yes. Mr. Kegel.
Walter R. Kegel: May it please the Court. I think that in the discussion perhaps there is this one item which has not received as much attention as it might and that is the point that regardless of whether a given act shocks or does not shock, of course, it must be a violation of some right. And it does not secure every shocking that encompasses the violation of a right, what may be shocking to me or to anyone else they'll still be perfectly within all legal rights. And first, we must find some basic right which has been violated and then determine whether that right is so basic, so fundamental as to come within due process of law. Before getting into that, however, I would like to discuss the violation of the Fourth and Fifth Amendments for two reasons. First, because some members of the Court believed that per se they are adopted by the Fourteenth Amendment and if there is a violation of those here, then there is automatically a violation of due process. And secondly, I would like to discuss them because it's apparently the contention of petitioner to some extent that the rights which are violated here are akin to the Fourth and Fifth Amendment violations if they're not violations of those practices, sort of a situation where a violation of the Fourth plus the Fifth equals the violation of the Fourteenth that apparently is the interpretation which petitioner has placed on the Rochin case. As to the supposed violation of the Fourth Amendment, I think there are three reasons, basically why that has not controlled here. In the first place, the Fourth Amendment prohibits only unreasonable search and seizures. Here, there is no question, before there was a valid arrest. Where there is a valid arrest, a reason for search is permitted and here I believe that with that arrest, the search of petitioner's body or the blood is just as valid as the search of his house, of his pockets, or of his fingers for fingerprints. It all -- it was back to the same basic principle. Historically, also, the privilege granted by the Fourth Amendment was not a privilege of the person but was a privilege of property affects a man's home is his castle and so on. And furthermore, there is one additional reason why that could not possibly apply here and that is because it's certainly unreasonable to require more of the states than as required to the federal government. And under the Weeks case, the evidence, although illegally obtained, if we're worrying about search and seizures, only, would not be excluded unless there was a motion to suppress. And of course, here, there was no motion to suppress. The only motions which or the grounds of the objection of the trial court were solely on self incrimination, the Fourth Amendment and the Fourteenth Amendment were never mentioned until the matter came up on habeas corpus.
Earl Warren: Do you have that procedure in your state of motion to suppress evidence before the trial?
Walter R. Kegel: No, sir, we do not. We've -- we have followed the -- we have not followed the Weeks case.
Earl Warren: Well, I mean there's matter of procedure, do you -- do you have any such motion in the criminal case to suppress evidence.
Walter R. Kegel: No, sir, we have not. But the basis of the rule has been that the Court will not take time out during the trial of the case to determine the question on illegality. And certainly, it should be called to the Court's attention prior to the trial.
Earl Warren: How would an unconscious man know that he was going to be brought to --
Walter R. Kegel: Perhaps I'm getting out of the record here and I -- I know I am.
Earl Warren: No. I am -- I am just speaking in the abstract not as -- not as this defendant but if it was taken from him while he was unconscious, how would he know that that it was going to be used against him and how could he logically be required to make the motion?
Walter R. Kegel: Your Honor, I presume, even under the doctor in the Weeks case that that were brought to the attention of the Court in the federal proceeding that that would be a reason for not having a pretrial motion as long as the motion was made, as soon the facts were known. Now, as to the -- as to the Fifth Amendment, of course, it isn't applicable in itself to the states. But in addition to that, as far as Fifth Amendment itself is concerned, I think traditionally, it is limited to testimonial compulsion. I think that is the effect to the ruling of this Court in United States verus (Inaudible) That is certainly according to the majority of the students on the subject including Dean Wigmore as opposing counsel stated has been the rule that it is limited to testimonial compulsion and it is largely and these blood test cases, the early ones particularly, where there have been departures from that rule and I think largely because it was appealing amongst Courts at least in the early stages and the development of this scientific test of a type of revulsion against it and this of course was before Rochin and they would look at the possible means of excluding it and the reasons for excluding it and decided that they didn't want to exclude it and either pick the Fourth or Fifth Amendments usually the equivalent state Constitutions as a means for excluding this test. The Texas case which was cited by counsel for petitioner about the Doctor versus State follows that. And yet, the rest of the Texas law is practically uniform holding that the privilege of self incrimination does not apply with anything except testimony.
Stanley Reed: Do this state case extended the privilege of the blood test cases make any effort to distinguish the fingerprint cases?
Walter R. Kegel: Most of them, Your Honor, that deny the -- the right to take the blood test while unconscious are of the same type was the Iowa case which counsel discussed. They say, we're not going to permit it and if you want to know why, look at such and such or we believe that this is contrary to these great principles which we have long has espoused but don't -- significantly don't cite too many cases. There are, I believe, more cases as far as case law is concerned on the side of permitting it. Mr. Justice Douglas in his concurring opinion in -- in Rochin cited a great number of those cases together with cases on other subjects which -- of compulsion rather than blood test. Well, it seems to me that question which we have here today is just as open as it was before Rochin was decided. I don't think that Rochin controls the test as Justice Frankfurter stated in discussion that it is -- is not a new test. It's a question of whether a right that's applied to a given factual situation is fundamental, is something in the words of Cardozo, implicit in the concept of ordered liberty, the test which go back to Palko verus Connecticut and Snyder versus Massachusetts. And it's the contention of the State of New Mexico that when you take what is done here and compare it with certain rights which we've all considered to be rather fundamental rights which this Court has said are not embraced in the Fourteenth Amendment and are left to the states to decide, we feel that this right to be free from having blood withdrawn while unconscious and used in a trial involving intoxication to determine either guilt or innocence as the test may show, is not for example as fundamental as the right of trial by a jury. And yet, the right of trial by jury is not guaranteed with the Fourteenth Amendment. We say, also, it is -- it is not as fundamental as the right of testimonial, the freedom from testimonial self-incrimination, which likewise this Court has said, is not guaranteed. We feel that in comparing these cases, which have gone through and said this is a right which is left to the states to determine and exercise their judgement. But here, again, we have another situation which is in the same category. We, likewise, feel that perhaps or at least we like to be that this case was the case that the Court was thinking of in the Rochin case where it exclusive cases involving modern Methergine devices for bringing wrongdoers to justice. However, the state cases which have been decided since that time have been very split on whether that is the case that was being considered.
Speaker: What is the status of this defendant now? Is he in jail or does he serve his sentence?
Walter R. Kegel: Those are he's -- he's in the penitentiary at the present time. He was released on parole during the pendency of -- of his petition. His parole was revoked and he's back in the penitentiary now. Of course, it's -- it's not ultimate authority to say that the large majority of state courts uphold this type of action. As been pointed out by Mr. Justice Douglas, the majority of the California Highest Court approved the action in the Rochin case. But if rights are fundamental or must be fundamental in order to be a part of due process, then the feeling of trial judges and appellate judges throughout the land as to whether those -- whether a certain fact to situations involved fundamental rights is certainly as much authority as a case because these judges, like any other court, are in contact with the people in our dispensing justice on a day to day basis. And certainly, their feelings as to what is fundamental should govern to some extent. We are not here to say that the end justifies the means but we do feel that it is important to point out that in this drunken driving cases, these are drunken driving alone or those involving deaths such as this one that the case of the drinking driver is the greatest problem without doubt of law enforcement in the United States today. Both, as far as number of cases are concerned, and as far as the ultimate answer is concerned, the television night before last announced for example that the national safety counsel estimates that 4200 people will be killed in motor vehicle accidents this month alone. And there are statistics which are published by that same body which indicate there are about one out of four of every fatal accidents, drinking is involved or the use of toxic. That, of course, in and of itself is not an argument, but in these cases, the blood test is of great help, it's a great help in determining innocence as well as guilt. And particularly, in this case, it does not -- it doesn't determine the basic matter of guilt any more than a finger print determines guilt in identification in a case involving identity or presence. It proves the fact or disapproves if that's -- that's true.
Earl Warren: Mr. Kegel may I ask -- ask you would it make any difference in your position if in this case the blood test -- the blood was taken by a highway patrol officer instead of a doctor?
Walter R. Kegel: Unless it might be in the matter of its taking. If it was taken by an accepted method, I don't believe it would make a better difference, Your Honor. Now, certainly, we could go on and say that if he used the penknife and slashed his wrist and -- and caught it in a -- in a test tube that that would be brutal and it would be shocking and it would be beyond what he had any right to do. But it seems to me that the matter of a lawful arrest also has a great deal to do with this. We don't say that you can go down the street and stop every driver you see without any cause and record him to submit to a blood test. I don't think that's right and I don't think it's anything which should be condoned by this or any other Court but in an instance as where there is enough evidence to permit the state to make a lawful arrest, then I believe that the blood test should be allowed.
Earl Warren: But what I -- my point is directed to -- to this if -- if we should sustain your -- your position, would that mean that we were -- were or it was Open Sesame for police officers for highway patrolman or anybody who might not be qualified to -- to do this thing, who might handle -- handle the syringe negligently, might not keep it clean, might I do any number of things to be harmful to -- to people who are under arrest, would it -- would it mean that we would be opening it up to -- to that kind of conduct on the part of police officers all over the country?
Walter R. Kegel: I -- I think, Your Honor, that in any of these things the -- the possibility of such is there. But I do think that there has to be an assumption that local law enforcement will operate at the -- at a reasonable level and that these cases will be handled in the same manner in which they have to handle these facts.
Felix Frankfurter: What are the statutory safeguard against the light vehicle? What about any difference, what about the statutory safeguards of cases before us (Inaudible)
Walter R. Kegel: I don't think there are any, Your Honor, except removal from office.
Felix Frankfurter: No but it doesn't say who can do this?
Walter R. Kegel: Not in New Mexico, No, sir.
Felix Frankfurter: Are there any regulations of any -- it just happened that this was the doctrine in this case, is that the practice?
Walter R. Kegel: It's the practice, Your Honor.
Felix Frankfurter: But did U.S. law officer for the State of New Mexico say that in the administrative question?
Walter R. Kegel: Yes, sir I can say that. I could very definitely say it.
William J. Brennan, Jr.: Well, I thought the components of the blood tests put special emphasis on necessity always to have them made by competent technician. It's not the reason they might want run into a habit (Inaudible) or someone who -- from whom a blood test might present the risk of -- areal contention to held it.
Walter R. Kegel: I think the --
William J. Brennan, Jr.: And your -- your state doesn't have any limitation.
Walter R. Kegel: Not from your statutory standpoint, Your Honor.
William J. Brennan, Jr.: Not by regulation here?
Walter R. Kegel: By regulation of state police and local law enforcement agencies, yes, sir. It's a -- it's a matter of a -- a very definite practice that in all cases, these tests are taken by a position?
Speaker: Do you have any statute (Inaudible)
Walter R. Kegel: No, sir, we have not.
Hugo L. Black: It was taken as a -- as a matter of routine?
Walter R. Kegel: Yes, sir. That, of course, I --I believe is one reason that many states have gone to the drunkometer test. That's Mr. Justice Brennan protest. That's much easier -- a much easier administration, no necessity of securing a doctor, an officer can be trained in its -- in its use in a relatively short time.
Hugo L. Black: At least these cases which you've brought into the other States, they have statutes in the other states?
Walter R. Kegel: The ones that I have read, Your Honor, do not quote statutes on that particular point. I know that there are statutes of varying types in different states. For example, there is a -- a statute which has been adopted by some states which sets up the amount of alcohol which may be found --
Hugo L. Black: Well that -- that state must to have a statute in order to take it down.
Walter R. Kegel: I don't know that the statute goes any further than that. I believe Arizona has that -- that statute which sets up a statutory presumption of intoxication if so much alcohol is found in the system. But as far as the mechanics of the matter being regulated by statute, I'm not familiar with any state that so regulates it.
Earl Warren: Mr. Kegel, you mentioned what your -- your administrative practices where -- what -- what are the -- insofar as blood taking is concerned in your normal driving while drunk case, do you do it? Do you -- never to do it in New Mexico in all cases or -- or is it just down in serious or occasional in your important cases.
Walter R. Kegel: Your Honor, of course, we have the problem of the state police and the local law enforcement agencies, and now, as far as the state police are concerned, they attempt to take -- to secure a blood test or your analysis in all drunken driving cases. Now, perhaps, if we have a situation where a man is obviously dead drunk and there are 10 witnesses around, they may not. But in the normal case, they will take one. Until this question is decided, those tests are only being taken by consent while this case is pending in this Court.
Earl Warren: By pending -- by consent.
Walter R. Kegel: As far as the local law enforcement is concerned in the various municipalities, it, of course, differs. Some do, others have no facilities.
Felix Frankfurter: That's why I haven't -- do you have any intention to have you give assurance as that it takes (Inaudible) as a matter of practice.
Walter R. Kegel: I have no knowledge that I can give assurances from the past, Mr. Justice Frankfurter.
Felix Frankfurter: That the Attorney General of New Mexico controls or what kind of control have you on a local law enforcement?
Walter R. Kegel: It doesn't have the control that he should have. It's noticed under direct control. It's a control through the District Attorney's with a control over them if they failed to act its secondary control.
Felix Frankfurter: You mean that the Attorney General can determine whether District Attorney doesn't discharge his duty and move in?
Walter R. Kegel: Yes, sir.
Felix Frankfurter: He can replace the District Attorney?
Walter R. Kegel: Temporarily at least.
Felix Frankfurter: Not the Government in your state?
Walter R. Kegel: The governor can also.
Felix Frankfurter: The Attorney General independently, (Inaudible)
Walter R. Kegel: Yes, sir and -- or at the direction of the governor. Of course they -- they use the general method with us, Mr. Justice Frankfurter, they don't give us enough money to do it so they have this controlled anyway.
Felix Frankfurter: It will if you could add it that it needs money to file District Attorney and for District Attorney's (Inaudible)
Walter R. Kegel: It needs money for investigation oftentimes.
Felix Frankfurter: Oh, needs some other things also.
Walter R. Kegel: Yes, sir.
William J. Brennan, Jr.: While he has control, the prosecuting attorney of the state, the prosecuting attorney, he -- he does not (Inaudible)
Walter R. Kegel: No, sir.
William J. Brennan, Jr.: Does these counsels do the same thing, the test with drunken driving?
Walter R. Kegel: Some do, those who have facilities --
William J. Brennan, Jr.: Then which you have no control over that.
Walter R. Kegel: No, sir we have not but I -- I think I can say this that I know of no instance where such tests has been taken except by a doctor and some of those where they have no -- no medical facilities, they were doctors who were available for that purpose, the urinalysis test is used. Of course, there again, running to the question of contamination but that's the matter which -- as a matter going to the weight of the evidence in the trial and certainly no one -- no one can be heard by -- from a physical standpoint.
Earl Warren: Mr. Shermack.
F. Gordon Shermack: If the Court please. One or two points, Mr. Justice Harlan asked whether these tests were accepted medically in the part of the record which we had printed in, sometimes, I think, perhaps I should have had the whole thing credit. I will get to the reason for that in a second. It does indicate that there was, of course, cross-examination on the -- of the doctor although there was no evidence as to whether the thing was reliable other than it was done through cross-examination. It does indicate that there are different standards, which are applied and further and this of course is explored to a considerable extent in law review articles and in that Journal of Criminology and criminal law. There -- the -- there's this -- there's a tolerance, there's his own tolerance, their individual differences, of course, well that was raised on cross-examination and the doctor of course said sure some people are tolerant -- more tolerant than others. And in this situation, the -- although this was not -- this of course is not our major -- our major point, I think, it -- it is something to be considered to whether these tests are reliable enough to be accepted by the Courts, they've been accepted by the state courts in some states, whether they are reliable or not, and if they are, why then of course next will be based with whether sodium pentothal, sodium Amytal, et cetera is also a reliable source of --
William J. Brennan, Jr.: Well that depends really on scientific acceptance, my understanding was that the -- is universal with scientific acceptance now with the reliability of blood tests to determine alcohol content not necessarily whether that alcohol content needs intoxication but rather but if there was any question about the test (Voice Overlap) --
F. Gordon Shermack: Your Honor, there's one -- there's one article and I -- I don't have the -- I have actually gone into this for sometime and I did it in connection with another case. I didn't feel it was of overwhelming -- overwhelming importance here. There's one article in the journal of criminal law and criminology which indicates that this type of test and others that are employed is -- are not as satisfactory as this final puncture in order to get a true test of alcoholic content, in order to get the alcoholic content of the blood in the brain.
Felix Frankfurter: Is this -- is this remotely like a spinal puncture, it would be (Inaudible)
F. Gordon Shermack: Oh I realize -- I realized that Your Honor. I mean, there's --
Felix Frankfurter: That's no child's play.
F. Gordon Shermack: That is correct, but I mean that particular article says that merely taking it from the arms -- secondary evidence practically in that writer's viewpoint.
William J. Brennan, Jr.: May I ask this, I understand now that -- there's been lot of discouragement of the practices smuggling diamonds by secreting them in bodily regions, the body orifices because they got some kind of machine now that as you pass through the isle, they can detect that you've done that. And they move in and they extract the diamonds and then use them against the smuggler to convict him with smuggling. Would that be within the -- the principle that you're urging on us today?
F. Gordon Shermack: Is that machine --
William J. Brennan, Jr.: A seeing eye, as I understand it. You walk across it and reveals everything.
F. Gordon Shermack: I don't know Your Honor. I have to know more about how the thing works. That's a --
William J. Brennan, Jr.: Well, if the machine doesn't do it then they detect, as I understand it, that you secreted these things and then they extract them from your earlobe or wherever you might have them.
F. Gordon Shermack: Well now, if a man walks into a prison with a gun concealed on his person and that is revealed through the usual devices there and the thing is taken from him and he's subsequently prosecuted for carrying a concealed weapon, I suppose he could raise some point there. He's violated a couple of laws.
William J. Brennan, Jr.: You say you think he could make a point of --
F. Gordon Shermack: I think perhaps he could.
William J. Brennan, Jr.: But that would be an improper basis upon which to convict.
F. Gordon Shermack: Securing the -- that's very hypothetical.
William J. Brennan, Jr.: I don't know that it is.
F. Gordon Shermack: The -- well, I'm not aware that it has happened.
William J. Brennan, Jr.: Well, it's not your case anyway.
F. Gordon Shermack: That's right. The reason why I mentioned I wish I brought up the entire record is the Attorney General, both Mr. Robinson and his Assistant Mr. Kegel, have mentioned a legal arrest. Well, first of all, I don't think it makes any difference whether there's illegal arrest in a situation like this. If you have one that goes -- if you have a situation that is such that the evidence was secured in the -- a man's due process has been violated with differences and in the second place as far as I can recall from the record, there's nothing in there, one way or the other, to reveal that there was an arrest, that the man was of course unconscious that's shown by the parts of the record that had been printed, but there's nothing in -- and he was unconscious at the time he was picked up at the accident. There's nothing to show an arrest that he was under arrest at the time of the taking of the blood. As I indicated, I don't think that's important and there are one or two state cases that (Inaudible) on that. But in this particular case, there was no -- there was no arrest at that time.
Earl Warren: Mr. Shermack, it's our information that you have -- that this defendant is an indigent and that you have represented him without compensation through -- through the courts of your state and for that reason, the Court appointed you also to represent him in this -- in this Court. That's a real public service and the Court is indebted to you for -- for what you have -- have done in the interest of the public welfare to see that an indigent is properly represented in Court. And we thank you for it. And Mr. Attorney General, that doesn't detract in the slightest from a great service you are rendering to the pubic service in what you have done. You and your assistants have been very frank and very fair in this whole -- whole proceeding.